Citation Nr: 1004426	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-29 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the lumbar spine, status post 
laminectomy.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to service connection for a bilateral foot 
condition.

6.  Entitlement to service connection for a bilateral hip 
condition.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a hearing before the undersigned 
Board member in April 2008.  A transcript of the hearing is 
associated with the claims file.  

The issues of entitlement to an initial compensable 
evaluation for degenerative joint disease of the lumbar 
spine, status post laminectomy, and entitlement to service 
connection for a bilateral knee, foot and hip condition are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  Bilateral hearing loss is not causally or etiologically 
related to service.

2.  Tinnitus is not causally or etiologically related to 
service. 

3.  The Veteran has been diagnosed with PTSD.

4.  The Veteran did not engage in combat.

5.  The Veteran's PTSD diagnosis has been attributed to a 
verified, in-service stressor.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5017 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, with respect to the 
Veteran's claim of entitlement to service connection for 
PTSD, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.

With respect to the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, letters 
dated in May 2005, August 2005, and September 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The letters informed the Veteran 
that additional information or evidence was needed to 
support his service connection claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran's service treatment records and VA 
treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  With regard to the Veteran's 
claims of bilateral hearing loss and tinnitus, the Board 
notes that a VA examination was conducted in July 2005.  See 
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination obtained in 
this case is adequate as it was predicated on a review of 
the claims folder and medical records contained therein; 
contains a description of the history of the disabilities at 
issue; and documented and considered the Veteran's 
complaints and symptoms.  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his 
claims and is familiar with the law and regulations 
pertaining to the claims.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Evidence that relates the current disorder to service must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 
Vet. App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic diseases of the 
nervous system such as hearing loss, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2009).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The United 
States Court of Appeals for Veterans Claims (the "Court") 
has held that the absence of evidence of a hearing loss 
disability in service is not fatal to a veteran's claim.  
See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court 
has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a Veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385.

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical evidence do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of 
the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that he has experienced 
bilateral hearing loss and tinnitus since approximately 20 
years ago and that it has worsened over the years.  He 
contends that he was exposed to hazardous noise in service 
from artillery and mortar fire while working as an artillery 
crewman.  He reported that he worked driving a truck and 
doing construction after service.  He reported no hazardous 
noise exposure post-service.  



A review of the Veteran's service records shows no treatment 
for hearing loss or hearing problems.  In a January 1968 
entrance examination report audiometric findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10

10
LEFT
-10
-10
-10

5

The Board notes that the Veteran's hearing measurements upon 
service entrance do not indicate a hearing loss by VA 
standards, thus the Veteran's hearing is presumed to have 
been in sound condition upon service entrance.  See 38 
C.F.R. § 3.385; see also 38 U.S.C.A. § 1111.  

In a February 1971 service discharge examination, the 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
35
LEFT
15
5
0
15
10

The Board notes that the discharge examination revealed no 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  
Therefore, the service records show no evidence of hearing 
problems during service.  The Board notes that the Veteran's 
MOS was artillery crewman.

In July 2005, the Veteran was afforded a VA audiological 
examination.  The examiner reviewed the claims file prior to 
evaluation and acknowledged the Veteran's reported history 
of noise exposure in service.  The examiner noted that the 
Veteran's service entrance examination showed hearing within 
normal limits bilaterally.  The examiner noted that the 
Veteran's discharge examination showed a mild hearing loss 
at 4000 hertz only bilaterally and noted that all other 
thresholds were within normal limits.

On examination, the Veteran recounted that he did not recall 
experiencing significant problems with his hearing or 
tinnitus while on active duty, but noted a progressive 
increase in difficulty understanding speech in noise over 
the past 20 years.  The Veteran noted the onset of both 
bilateral hearing loss and tinnitus approximately 20 years 
ago.  He also noted that his hearing loss and tinnitus had 
become progressively more bothersome over time.  The 
examiner noted that diagnostic and clinical test findings 
showed mild to severe sensorineural hearing loss bilaterally 
with good speech discrimination in the left ear and fair 
speech discrimination in the right ear.  The examiner 
diagnosed mild sloping to severe sensorineural hearing loss 
bilaterally with constant bilateral severe ringing tinnitus 
noted by the patient to have been present for the past 20 
years.  The examiner opined, in essence, that because the 
Veteran's problems with hearing loss and tinnitus were not 
noted until several years after service, hearing loss and 
tinnitus were less likely than not related to service.

2005 to 2007 VA outpatient records show continued treatment 
for bilateral hearing loss with hearing aids.

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the Board finds the 2005 VA examiner's opinion 
probative as it was based on a review of the Veteran's 
medical history, including a review of service treatment 
records, and the Veteran's history of noise exposure.  
Additionally, the opinion is supported by the evidence of 
record which shows no complaints of or treatment for hearing 
loss or tinnitus in service or for many years thereafter. 

The Board acknowledges that the Veteran has a current 
diagnosis of bilateral hearing loss and tinnitus.  The Board 
observes and finds credible the Veteran's contentions that 
he had noise exposure in service and currently has tinnitus.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay 
testimony may establish the presence of tinnitus because 
ringing in the ears is capable of lay observation); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness 
has actually observed and is within the realm of his 
personal knowledge).  However, the question remains as to 
whether the Veteran's current hearing loss and tinnitus are 
related to service.  See Pond, 12 Vet. App. 341.

The Board notes that the gap between active service and the 
earliest post-service complaint of hearing problems 
constitutes negative evidence that tends to disprove the 
claim that the veteran had an injury or disease in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  In this regard, the Board notes that there is no 
evidence of complaints of hearing problems until 20 years 
prior to the July 2005 VA examination, nearly 14 years post 
service and no evidence of a diagnosed hearing loss (by VA 
standards) until the 2005 VA examination report.  Thus, the 
lack of objective evidence of continuing complaints, 
symptoms, or findings for several years between the period 
of active duty and the first complaints or symptoms of post-
service hearing loss or tinnitus is itself evidence which 
tends to show that the Veteran's hearing loss and tinnitus 
did not begin in service or for many years thereafter.

In addition to the lack of evidence establishing that 
hearing loss and tinnitus manifested during service or for 
several years thereafter, the medical evidence does not show 
the Veteran's current hearing loss or tinnitus to be related 
to his military service.  The Board notes the 2005 VA 
examiner's opinion that it is less likely than not that the 
Veteran's current hearing loss and tinnitus are related to 
service due in part to the gap between service separation 
and onset of the Veteran's hearing problems.  As noted 
above, the Board attaches significant probative value to the 
VA medical opinion as it is based on a thorough review of 
the claims file and provides rationale for the diagnosis and 
medical opinion within.  See Prejean, supra; see also 
Guerrieri, supra.  Thus, service connection for bilateral 
hearing loss and tinnitus is not warranted.

With respect to the Veteran's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  See Routen, supra; see also Bostain, 
supra.  Moreover, these contentions are outweighed by the 
objective evidence of record showing no evidence of hearing 
loss or tinnitus until many years post-service and a 
negative medical VA examination opinion stating that these 
conditions are not related to service.  

As the competent medical evidence does not show that the 
Veteran's bilateral hearing loss or tinnitus are related to 
service, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, supra.

Service Connection for PTSD

Service connection for PTSD specifically requires: (1) a 
current medical diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Where 
the determination is made that the veteran did not engage in 
combat with the enemy, the veteran's lay statements alone 
are not enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the alleged in-
service stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, the Veteran contends that he has PTSD due to 
service and has alleged specific stressors which led to his 
PTSD.  Specifically, he asserts that while stationed in 
Vietnam with the 101st Airborne Division, he was attached to 
A battery, 2nd Battalion, 11th Artillery.  While attached to A 
battery, between July 1970 and September 1970, he fought at 
Fire Support Base Ripcord in the A Shau Valley.  He contends 
that his battalion withstood nearly 22 days of incoming fire 
and mortar attacks.  He also reported witnessing the death 
of one of his best friends.  Additionally, he reported a 
helicopter crash and that a large supply ship, called the 
Chinook, was burned and many of the crew died inside.  In an 
August 2008 Board hearing, the Veteran indicated that he had 
received a Bronze star.

While viewing the evidence in the light most favorable to 
the Veteran in this case, the Board finds that evidence of 
record supports the Veteran's claim.  As such, the appeal 
must be granted. 

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the Veteran has been diagnosed with 
PTSD in accordance with DSM-IV criteria.  See VA examination 
report, August 2005.  This diagnosis constitutes a current 
disability for VA purposes, and it fulfills the requirements 
of the first element for service connection in this case.  
Furthermore, additional treatment records support this 
diagnosis, thus, the Board finds a valid diagnosis for the 
purposes of this decision. 

With regard to the second element (a link between the 
Veteran's diagnosis and an in-service stressor), the Board 
observes that the above-referenced VA examination report 
diagnosed PTSD based upon combat exposure.  Upon 
examination, the Veteran reported involvement in multiple 
fire fights and mortar attacks and described watching his 
best friend die in a mortar blast.  The examiner diagnosed 
PTSD based on the Veteran's report and noted no other 
disorders independently responsible for his impairments or 
any other traumatic events following service.  As such, the 
Board notes that the examiner has deemed the Veteran's 
combat exposure adequate to establish an etiological nexus 
to PTSD.  Thus, the Board finds the first and second 
elements to establish service connection for PTSD have been 
met under the criteria of 38 C.F.R. § 3.304(f), because it 
shows that the Veteran has been diagnosed as having PTSD as 
a result of stressful incidents he reportedly experienced 
during service.

The Veteran's service records do not show that he was 
involved in actual combat.  Official service personnel 
records show that the Veteran served in Vietnam for 
approximately eight months.  These records indicate that he 
was assigned to the HHB, 2nd Battalion, 11th Artillery of the 
101st Airborne Division, and that he initially served as an 
artillery crewman, but later became a chart operator on July 
1, 1970.  The Veteran's DD 214 notes that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal with 60 
device, but no medals or awards indicative of combat 
participation.  

Based upon this evidence, the Board finds that the Veteran 
is not entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b), and verification of his alleged PTSD 
stressors is required for service connection to be granted 
in this case.  See 38 C.F.R. § 3.304(f) (2009); Zarycki, 6 
Vet. App. at 93; see also Collette v. Brown, 82 F.3d 389 
(1996).

Therefore, the Board must now determine whether the record 
contains credible supporting evidence that any of the 
claimed in-service stressors occurred.

Research shows the Battle of Fire Support Base Ripcord was a 
23 day battle between the 101st Airborne and the North 
Vietnamese Army from July 1, 1970 until July 23, 1970.  See 
en.wikepedia.org, Battle of Fire Support Base Ripcord.  The 
Board is cognizant of the case of Pentecost v. Principi, 16 
Vet. App. 124 (2002), wherein the Court reversed the Board's 
denial of a claim for service connection for PTSD on the 
basis of an unconfirmed in-service stressor.  In Pentecost, 
the veteran submitted evidence that his unit was subjected 
to rocket attacks.  The Court pointed out that corroboration 
of every detail of a stressor under such circumstances, such 
as the veteran's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  As such, 
the Board notes that the Veteran was a member of the 101st 
Airborne Division at the time of the battle of Fire Support 
Base Ripcord and worked as a chart operator during the time 
of the attack.  Thus, the evidence supports the Veteran's 
contention that he was engaged in combat at the time of the 
attack.  In this regard, the Veteran's MOS (chart operator) 
plausibly involved being in the field and he was assigned to 
a clear combat unit during the time of the attack and that 
unit did experience combat.  Thus, verification that the 
Veteran was actually present at Fire Support Base Ripcord is 
not required.  See Pentecost.

Additionally, research supports the Veteran's contention 
that his friend died in the attack.  See Vietnam Veterans 
Memorial Fund at www.vvmf.org.  In this regard, the evidence 
shows that a soldier with a name similar to that reported by 
the Veteran did in fact die in the battle of the Fire 
Support Base Ripcord.  Thus, applying the benefit of the 
doubt doctrine, the Board finds that the Veteran's 
contentions have been sufficiently corroborated.  See 
Gilbert, supra.

The Board has considered all available evidence in 
evaluating the Veteran's claim, and the Board finds the 
evidence of record to be sufficient to corroborate the 
Veteran's stressors.  Because the Veteran has a diagnosis of 
PTSD linked to a corroborated, in-service stressor, the 
Board finds that service connection for PTSD is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is granted.




REMAND

Although further delay is regrettable, additional 
development is necessary in order to adjudicate the 
remaining issues on appeal.

In this case, the Veteran contends that he currently 
experiences chronic bilateral hip, knee, and foot pain 
related to service.  Specifically, the Veteran contends that 
he injured his joints during repeated in-service parachute 
jumps and has experienced joint pain since service.  

The Veteran's form DD 214 shows that he received a 
Parachutist Badge.  A February 1971 report of medical 
history shows that the Veteran noted painful joints and 
specified bilateral knee pain at night with some pain on 
motion.  Additionally, an April 1970 record shows treatment 
for complaints of back pain after a parachute jump.  Post-
service treatment records indicate complaints of and 
treatment for joint pain.  In an April 2007 treatment 
record, the Veteran reported chronic joint pain that was 
dull and achy, but no diagnosis was provided.  Another April 
2007 treatment record shows complaints of intermittent 
stabbing pain in the bilateral third and fourth toes.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to 
make a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) 
(2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  "Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on the evidence above, including the Veteran's 
testimony of observable symptoms of joint pain in service 
and post-service, the Board finds a VA examination necessary 
in order to determine the Veteran's complete disability 
picture and to determine whether the Veteran's current 
symptoms are related to service.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2008) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
As this case presents certain medical questions which cannot 
be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  In this 
regard, the evidence shows the Veteran was a parachute 
jumper in service, that he complained of bilateral joint 
pain in service, and has been treated for joint pain post-
discharge.  Additionally, no nexus opinion has been provided 
regarding the etiology of the Veteran's joint pain and the 
Veteran was not afforded a VA examination in connection with 
his claims.  Thus, a VA examination is necessary.  See 
38 C.F.R. § 3.159(c)(4); see also Colvin, supra.

Additionally, the Board notes that in an April 2008 hearing 
transcript, the Veteran reported that he was currently 
receiving treatment for joint pain at the Casa Grande, 
Arizona VA Medical Center (VAMC), that he had been provided 
a diagnosis with regard to his joint pain, and x-rays had 
been taken.  However, the Board notes that the Veteran's 
current, relevant treatment records from Casa Grande, since 
April 2007, have not been associated with the claims file.  
Thus, these records must be obtained in accordance with VA's 
duty to assist prior to the VA examination.

Finally, the Veteran claims that his lumbar spine disorder 
has worsened.  Specifically, he contends that his pain has 
increased while limitation of motion has decreased.  The 
Veteran's most recent VA spine examination occurred in July 
2005.  The Board notes that the Veteran was scheduled for a 
VA examination of the spine in August 2007, but did not 
appear for the examination.  In an April 2008 Board hearing, 
the Veteran testified that he never received notice of the 
hearing.  He reportedly moved from Phoenix, Arizona to 
Picacho, Arizona in June 2007, and prior to that, he had 
been living with his daughter while recovering from heart 
surgery.  Thus, the evidence shows the Veteran did not 
receive proper notice of the scheduled examination and a new 
examination must be afforded.

Based on the evidence above, the Board finds a VA 
examination necessary in order to determine the Veteran's 
complete disability picture with regard to the lumbar spine.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that 
when a claimant asserts that the severity of a disability 
has increased since the most recent rating examination, an 
additional examination is appropriate).  As this case 
presents certain medical questions which cannot be answered 
by the Board, a VA examination must be conducted.  See 
Colvin, supra.  

The Board notes that the evidence of record indicates that 
the Veteran may be in receipt of Social Security disability 
benefits pertaining to his lumbar spine condition.  The 
United States Court of Appeals for Veterans Claims (Court) 
has repeatedly held that when VA is on notice that there are 
Social Security Administration (SSA) records, it must obtain 
and consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Therefore, the medical records from SSA 
pertaining to any original award of disability benefits and 
any continuing award of benefits, related specifically to 
the Veteran's lumbar spine condition, must be requested and 
associated with the claims file before a decision can be 
issued on his claim.  See Golz v. Shinseki, No. 09-7039 
(Fed. Cir.) (Jan. 4, 2010).

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should obtain a complete 
copy of the Veteran's treatment records, 
from the Casa Grande, Arizona VAMC, 
relating to the bilateral hips, knees 
and feet, since April 2007.  

2.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his bilateral hip 
condition, bilateral knee condition, and 
bilateral foot condition.  The Veteran's 
claims folder must be provided to the VA 
examiner to review in conjunction with 
the Veteran's examination.  The 
examination report should state that the 
claims folder has been reviewed.  The 
examiner should first provide an opinion 
regarding the diagnosis of the Veteran's 
bilateral hip condition, bilateral knee 
condition, and bilateral foot condition.  
If a diagnosis is provided, the examiner 
should be requested to express an opinion 
as to whether it is more likely, less 
likely, or as likely as not that the 
Veteran's bilateral hip condition, 
bilateral knee condition, and bilateral 
foot condition are the direct result of a 
disease or injury in service.  In 
particular, the examiner should take into 
account the evidence that the Veteran was 
a parachute jumper in service, the 
Veteran's complaints of joint pain in 
service, and current treatment records 
for joint pain.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If a diagnosis cannot be rendered with 
regard to the Veteran's bilateral hip 
condition, bilateral knee condition, or 
bilateral foot condition , the examiner 
should so state.  The examiner should 
provide a thorough and complete rationale 
for all opinions provided in the 
examination report.  

3.  The RO/AMC should obtain from the 
SSA a copy of any disability 
determinations it has rendered for the 
Veteran, regarding his lumbar spine 
condition, and all records upon which 
these decisions were based.  If no such 
records are available, it should be so 
stated.

4.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded 
orthopedic and neurological examinations 
of the lumbar spine.  The claims folders 
are to be provided to the physicians for 
review in conjunction with the 
examinations.  All indicated tests and 
studies deemed appropriate by the 
examiners, including x-rays, 
electromyography (EMG), and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  The examiners are 
to provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of all lumbar 
spine disabilities in accordance with 
the latest AMIE work sheet for rating 
the lumbar spine.  In addition, the 
examiner should also conduct the 
following tests:

The orthopedic examiner should 
conduct complete range of motion 
studies and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of motion.

If the Veteran describes flare-ups 
of pain, the orthopedic examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of motion during the 
flare-ups.

The neurological examiner should 
provide an opinion as to whether 
the Veteran has radiculopathy in 
either lower extremity.

If the examiner is unable to comment on 
any of the above questions, he or she 
should so indicate and explain why.  



5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).

7.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


